

114 S3115 IS: Pediatric Research Improvement Act of 2016
U.S. Senate
2016-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3115IN THE SENATE OF THE UNITED STATESJune 29, 2016Mr. Wicker (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act with respect to a national pediatric research network.
	
 1.Short titleThis Act may be cited as the Pediatric Research Improvement Act of 2016. 2.National Pediatric Research NetworkSection 409D(d) of the Public Health Service Act (42 U.S.C. 284h(d)) is amended—
 (1)in paragraph (1)— (A)by striking in consultation with the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development and in collaboration with other appropriate national research institutes and national centers that carry out activities involving pediatric research and inserting in collaboration with the national research institutes and national centers that carry out activities involving pediatric research;
 (B)by striking subparagraph (B); (C)by striking may be comprised of, as appropriate and all that follows through the pediatric research consortia and inserting may be comprised of, as appropriate, the pediatric research consortia; and
 (D)by striking ; or at the end and inserting a period; and (2)in paragraph (1), paragraph (2)(A), the first sentence of paragraph (2)(E), and paragraph (4), by striking may each place it appears and inserting shall.